        Case 2:01-cr-00374-NIQA Document 178 Filed 09/11/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                        :            CRIMINAL ACTION
                                                 :
                                                 :            NO. 1-374-1
                v.                               :
                                                 :
 DIODAYAN LEDESMA CUESTA                         :
          Defendant                              :

                                            ORDER

       AND NOW, this 11th day of September 2020, upon consideration of Defendant Diodayan

Ledesma Cuesta’s pro se motion for reduction of sentence pursuant to § 3582(c)(1)(A)(i) of the

First Step Act of 2018, (Doc. 163), the supplemental filing thereto, (Doc. 166, 169, 176), and the

Government’s response in opposition, (Doc. 170, 175), and after considering the applicable factors

set forth in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the United States

Sentencing Commission, it is hereby ORDERED that, consistent with the reasons set forth in the

accompanying Memorandum Opinion, Defendant’s motion for reduction of sentence is

GRANTED. Accordingly, Defendant’s previously imposed sentence of imprisonment for 360

months and eight (8) years of supervised release is hereby reduced to a sentence of time-served

followed by eight (8) years of supervised release.

       It is further ORDERED that this Order is STAYED for up to twenty-one (21) days, for

the verification or establishment of Defendant’s transfer plan and to make appropriate transport

arrangements. Defendant shall remain in custody of the Bureau of Prisons (“BOP”) and/or the

U.S. Marshals Service pursuant to the 2003 detainer issued by the United States District Court for

the Middle District of Florida (“MDFL”) for a violation of supervised release. The BOP and/or
        Case 2:01-cr-00374-NIQA Document 178 Filed 09/11/20 Page 2 of 2




U.S. Marshals Service shall arrange for Defendant to appear in the MDFL,1 where his violation of

supervised release remains pending adjudication, and shall do so as soon as such arrangements are

established and it is safe for Defendant to be transported. If more than twenty-one (21) days are

needed to make the appropriate arrangements, the parties shall immediately notify the Court,

provide reasons for the delay, and show cause why the stay should be extended.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court




1
      If the MDFL is utilizing digital methods to conduct such proceedings due to the COVID-19
Pandemic, the BOP need only make Defendant available for such virtual proceedings.

                                               2
